Case: 16-31067      Document: 00514428269         Page: 1    Date Filed: 04/13/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 16-31067                            April 13, 2018
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
MARIO ALBERTO MONTOYA-CLAVIJO,

                                                 Petitioner-Appellant

v.

REBECCA CLAY,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 2:16-CV-551


Before BENAVIDES, SOUTHWICK, and COSTA, Circuit Judges.
PER CURIAM: *
       Mario Alberto Montoya-Clavijo was convicted in 2012 in federal court in
the Southern District of Florida of conspiracy to possess with the intent to
distribute cocaine and conspiracy to import cocaine in violation of 21 U.S.C.
§§ 846 and 963. He was sentenced to 135 months of imprisonment and five
years of supervised release on each count, to run concurrently. He did not
appeal his conviction or seek relief under 28 U.S.C. § 2255. In April 2016,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-31067    Document: 00514428269       Page: 2   Date Filed: 04/13/2018


                                 No. 16-31067

Montoya-Clavijo initiated this proceeding under 28 U.S.C. § 2241 in federal
court for the Western District of Louisiana, where he is imprisoned. The
district court dismissed the petition. We affirm.
      Montoya-Clavijo’s challenge to his sentence implicates § 2255.
Ordinarily, a challenge to errors occurring at trial or sentencing must be
brought in a § 2255 motion. Pack v. Yusuff, 218 F.3d 448, 451 (5th Cir. 2000);
Ojo v. I.N.S., 106 F.3d 680, 683 (5th Cir. 2007). However, a § 2255 motion may
be adjudicated by the sentencing court only. § 2255(a); see Solsona v. Warden,
F.C.I., 821 F.2d 1129, 1132 (5th Cir. 1987). Because Montoya-Clavijo was not
sentenced in the Western District of Louisiana, he may not seek § 2255 relief
there. See § 2255(a). Nevertheless, he may avoid the jurisdictional stricture
of § 2255(a) by proceeding under § 2241 if he shows § 2255 offers no adequate
or effective relief. See Jeffers v. Chandler, 253 F.3d 827, 830 (5th Cir. 2001);
see also § 2255(e).
      Montoya-Clavijo fails to make the required showing. See Reyes-Requena
v. United States, 243 F.3d 893, 904 (5th Cir. 2001).         He does not cite a
retroactively applicable Supreme Court ruling establishing that he may have
been convicted of a nonexistent offense, and he does not argue that his claims
were foreclosed at the time when they should have been raised at trial, on
appeal, or in an initial § 2255 motion. See id.
      Moreover, Montoya-Clavijo’s argument that the district court should
have transferred his § 2241 petition to his federal sentencing court in the
Southern District of Florida is unavailing. While § 2241(b) permits a district
court to transfer a habeas application to a court of appropriate jurisdiction,
there is no mandate that a district court do so. Further, Montoya-Clavijo fails
to provide any evidence that a transfer of his petition, instead of dismissal,
would have served the interests of justice. See 28 U.S.C. § 1631.



                                       2
    Case: 16-31067     Document: 00514428269      Page: 3   Date Filed: 04/13/2018


                                  No. 16-31067

      Finally, while Montoya-Clavijo’s argument that the Bureau of Prisons
(BOP) miscalculated the time he spent in prison may be cognizable under
§ 2241, see Davis v. Fechtel, 150 F.3d 486, 490 (5th Cir. 1999), he was required
to exhaust this claim administratively with the BOP, see Fuller v. Rich, 11 F.3d
61, 62 (5th Cir. 1994). Montoya-Clavijo argues for the first time on appeal that
he did, in fact, seek to exhaust this claim with the BOP. As a general rule, we
do “not review issues raised for the first time on appeal.” Yohey v. Collins, 985
F.2d 222, 225 (5th Cir. 1993). Because Montoya-Clavijo failed to raise his
exhaustion argument below, we decline to address it now.
      It was not error for the district court to conclude that § 2241 relief was
unavailable to Montoya-Clavijo. Pack, 218 F.3d at 451. And, because it was
not the sentencing court, the district court did not have jurisdiction to treat his
petition as a § 2255 motion. Solsona, 821 F.2d at 1132. Consequently, the
district court was correct in dismissing Montoya-Clavijo’s § 2241 petition.
      AFFIRMED.




                                        3